Dismissed and Memorandum Opinion filed February 28, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-01094-CV

                           SANDRA SMITH, Appellant

                                          V.
   HOUSTON HOUSING AUTHORITY-IRVINTON VILLAGE, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1022614

                  MEMORANDUM                       OPINION


      This is an appeal from a judgment signed December 3, 2012. The notice of
appeal was filed December 7, 2012. To date, our records show that appellant has
not paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also; Tex. Gov’t Code Ann. ' 51.207.
      On January 17, 2013, this court ordered appellant to pay the appellate filing
fee on or before February 1, 2013, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).


                                      PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.




                                         2